Citation Nr: 1528664	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-18 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of prostate cancer for the period beginning October 1, 2010.


REPRESENTATION

Veteran represented by:	New Hampshire State Office of Veterans Services


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to June 1980.

This matter came to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which finalized the reduction of the Veteran's prostate cancer residuals disability evaluation from 100 percent to 20 percent, effective October 1, 2010.  In December 2014, the Board took jurisdiction over the intertwined increased evaluation claim in light of the Veteran's arguments on appeal in this case, particularly his contentions regarding his assigned rating in his notice of disagreement.  This matter was remanded in December 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From October 1, 2010, the Veteran's residuals of prostate cancer is manifested by requiring the wearing of absorbent materials which must be changed less than 2 timers per day; daytime voiding interval between one and two hours, or; awakening to void three to four times per night and no findings of renal dysfunction.


CONCLUSION OF LAW

From October 1, 2010, the criteria for a disability rating in excess of 20 percent rating for residuals of prostate cancer have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.115a, Diagnostic Code 7528 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Subsequent to the December 2014 Remand, proper notice was issued to the Veteran in February 2015.  Such communication informed him of the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  Thus, the notice requirements under the VCAA have been fully satisfied and no further action is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, to include substantial compliance with the December 2014 Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Virtual folder contains the Veteran's post-service reports of VA treatment.  Per review of the VA treatment records, it appears that the Veteran has sought private treatment for his residuals of prostate cancer but he did not respond to the February 2015 notice requesting that he complete a release pertaining to private treatment providers.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not identify any additional relevant private treatment records, VA has no further duty to attempt to obtain any private treatment records.  

The Veteran was scheduled for a VA examination in February 2015.  Thirty minutes prior to the examination, the Veteran's daughter called stating that her father, the Veteran, would not get into the car to come to the VA for his examination and he refused to go to the VA for the examination.  See 03/10/2015 VBMS entry, VA Examination.  The Veteran's failure to appear at the VA examination was discussed in the Supplemental Statement of the Case issued to him in March 2015.  To date, the Veteran has not offered further explanation as to the basis for his failure to appear and has not indicated that he is willing to attend a VA examination.  38 C.F.R. § 3.655(a) (2014).  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased rating

A plain reading of 38 C.F.R. § 3.655 compels that the claim be denied.  Indeed, that section provides that failure to report for an examination in connection with a reopened claim or a claim for increase (as in the present case) shall result ina  denial as a matter of law.

Even if 38 C.F.R. § 3.655 were not applicable, the evidence of record fails to support a higher evaluation, as discussed below.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

This case has already resulted in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran's 100 percent and 20 percent evaluations were assigned under Diagnostic Code 7528, malignant neoplasms of the genitourinary system, which assigns a 100 percent for active malignancy and then assigns an evaluation for residuals following active malignancy under the appropriate genitourinary dysfunction which predominates.

A note after Diagnostic Code 7528 provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note (2014).

Initially, the Board notes that the evidence of record, including VA treatment records, does not reveal local recurrence or metastasis of the Veteran's malignant neoplasm of the genitourinary system-prostate cancer-after October 1, 2010.  

Specifically, the Veteran is shown in his December 2009 VA examination to have undergone external beam radiation therapy from April 2009 through May 2009, followed by Lupron injections and Casodex orally until approximately the end of July 2009.  There was no evidence of local recurrence or metastasis at that time.  Likewise, none of the subsequent VA treatment records demonstrate any local recurrence or metastasis of his prostate cancer.  There is no evidence or allegation the Veteran underwent further radiation, chemotherapy, or other therapeutic procedure after his 2009 radiation and subsequent injection and oral medication treatment.

The medical evidence does not show renal dysfunction, thus the Veteran's residuals would be most appropriately rated under the criteria applicable to voiding dysfunction.  Voiding dysfunction should be rated as a particular condition of urine leakage, frequency, or obstructed voiding, based on the specific symptoms experienced.

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent disability rating.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent disability rating.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than 2 times per day.  38 C.F.R. § 4.115a.  

Urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent disability rating.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent disability rating.  38 C.F.R. § 4.115a.  

The October 2009 VA examination reflects complaints of urinary symptoms to include urgency, hesitancy/difficulty starting stream or intermittent stream, and dribbling.  He reported a daytime voiding interval of 2 to 3 hours.  He reported voiding 4 times per night.  He has had some urge incontinence several times weekly but no other urinary incontinence reported.  He also reported urinary leakage.  He reported no dysuria, dribbling, straining to urinate, hematuria, urine retention, or urethral discharge.  He does not have a history of urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction/failure, acute nephritis, or hydronephrosis.  

An October 2010 VA outpatient treatment record reflects residual bladder symptoms, the most bothersome being daytime frequency.  See 08/02/2011 VBMS entry, Medical Treatment Record - Government Facility.  Another October 2010 did note hesitancy but failed to reflect voiding intervals commensurate with a higher evaluation.

An August 2011 VA outpatient treatment record reflects the Veteran's reports of no daytime symptoms or urgency or hesitancy.  The examiner noted that his PSA was 2.29 in December down to 1.66 recently.  See 08/02/2011 VBMS entry, Medical Treatment Record - Government Facility.

The March 2015 VA examination report reflects that the Veteran's PSA for the past three years has remained stable.  The examiner indicated that he has no urinary difficulties, such as voiding dysfunction or a urinary tract infection.  

The Veteran's current disability picture relative to his prostate cancer residuals is consistent with the currently assigned 20 percent rating, inasmuch as it consists of daytime voiding between two and three hours and urinary leakage requiring the wearing of absorbent materials that must be changed less than 2 times per day.  The evidence of record does not demonstrate entitlement to a 40 percent disability rating because the Veteran does not require the wearing of absorbent materials which must be changed 2 to 4 timers per day nor does he experience daytime voiding interval less than one hour or awakening to void five or more timers per night.  He also does not require the use of an appliance.  Again, he also is not shown to have any renal dysfunction related to his prostate cancer.  There is no basis for an increased disability rating.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, specifically his urinary leakage and the need for absorbent materials as a residual of his prostate cancer.  The criteria also provide for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

For the period from October 1, 2010, entitlement to an evaluation in excess of 20 percent for residuals of prostate cancer is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


